DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 7-9, 11-12, 18-19 and 21 are allowed.
The following is an examiner’s statement of reasons for allowance:
 Regarding independent claim 7, allowabilitya locate wire grounding terminal device, the locate wire grounding terminal device comprising, amongst other features, a printed circuit board capable of being used in an operation to locate a section of tracer wire; a switch physically supported by the printed circuit board to change the section of tracer wire between a grounded configuration and an ungrounded configuration; and at least one locating terminal attached to the printed circuit board, the at least one locating terminal in electronic connectivity with the switch and capable of being in electronic connectivity with one end of the section of tracer wire.
Regarding dependent claims 8-9 and 11, allowability is based on their dependencies from independent claim 7.
Regarding independent claim 12, allowability is based in part with the prior art of record failing to teach or suggest a method of locating a tracer wire, the method comprising providing a first locate wire grounding terminal device at a first end of a section of tracer wire, the locate wire grounding terminal device comprising, amongst other features, a printed circuit board capable of being used in an operation to locate a section of tracer wire; a switch physically 
Regarding dependent claims 18-19 and 21, allowability is based on their dependencies from independent claim 12.
Further, the examiner knows of no permissible motivation to combine the prior art of record such that the subject matter as a whole would have been obvious to one of ordinary skill in the art at the time of the invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Douglas X Rodriguez whose telephone number is (571)431-0716. The examiner can normally be reached M-F 8h30-17h00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PATRICK ASSOUAD can be reached on 571-272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS X RODRIGUEZ/Primary Examiner, Art Unit 2858